Case 16-12650 Doc 201 Filed 10/30/18 Entered 10/30/18 11:59:47 Main Document Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF LOUISIANA

        In re:                                               CASE NO. 16-12650

        CHARLES EDWARD LINCOLN, III,                         SECTION “A”

            Debtor.                                          CHAPTER 7


       DAVID W. ASBACH,                                      ADV. PRO. NO. 17-1043
         Acting United States Trustee
         Plaintiff.

       v.

       CHARLES EDWARD LINCOLN, III,

            Defendant.


                               ORDER DENYING DISCHARGE
                          AND CLOSING ADVERSARY PROCEEDING

            On October 24, 2018, the Application for Consent Order Approving Written Wavier of

   Debtor’s Discharge pursuant to 11 U.S.C. § 727(a)(10), filed by and between David W. Asbach,

   Acting U. S. Trustee for Region 5 (“the Plaintiff”), and Charles Edward Lincoln, III (the

   “Defendant”), came before this Court [P-57]. Appearances were made by:

                   Amanda B. George, counsel for the Acting U.S. Trustee, Plaintiff

                   Robert L. Marrero, Counsel for Charles E. Lincoln, III, Defendant

                   Charles E. Lincoln, III, Defendant/Witness

            CONSIDERING the parties assert and aver that they have reached an accord resolving

   and settling issues raised by the Plaintiff in his Complaint Objecting to the Defendant’s

   Discharge;
Case 16-12650 Doc 201 Filed 10/30/18 Entered 10/30/18 11:59:47 Main Document Page 2 of 3



           IT IS ORDERED that the written Waiver of Discharge of Charles E. Lincoln is

   APPROVED and the Defendant’s discharge is DENIED pursuant to 11 U.S.C. § 727(a)(10) for

   all debts incurred up to and including December 22, 2016, including, without limitation, those

   listed on the Schedules filed by the Defendant pursuant to 11 U.S.C. § 521 and all subsequent

   amendments.

           IT IS FURTHER ORDERED that:

           a.      Should any party or the Court reject this Order for any reason, the parties shall be

   free to proceed litigating the merits of the case as they see fit.

           b.      The Defendant agrees to waive all right to appeal or otherwise contest entry of

   this order approving the waiver of his bankruptcy discharge.

           c.      Conversion of this proceeding to another chapter of the Bankruptcy Code will not

   affect the waiver of discharge.

           d.      The parties acknowledge and agree that the Plaintiff has not made and/or given

   any other representations, promises, inducements, or rewards, and/or given or promised to give

   any other consideration of any kind whatsoever to the Defendant or anyone else on his behalf.

           e.      This Order does not affect the automatic stay and the closure of the main

   bankruptcy case.

           IT IS FURTHER ORDERED that the adversary proceeding filed under Adv. Pro. No.

   17-1043 shall be closed.
Case 16-12650 Doc 201 Filed 10/30/18 Entered 10/30/18 11:59:47 Main Document Page 3 of 3



          IT IS FURTHER ORDERED that counsel for Mover shall serve this order on the

   required parties who will not receive notice through the ECF system pursuant to the FRBP and

   the LBRs and file a certificate of service to that effect within three (3) days.

          New Orleans, Louisiana, October 30, 2018.



                                                          Hon. Elizabeth W. Magner
                                                          U.S. Bankruptcy Judge
